Citation Nr: 1715789	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  00-19 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a sinus disorder.


REPRESENTATION

Veteran represented by:	Glenn R. Bergmann, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The Veteran had active service from April 1972 to May 1974.

This appeal comes before the Board of Veterans' Appeals (Board) from multiple rating decisions by Regional Offices (ROs) of the United States Department of Veterans Affairs (VA).

In April 2003, the Veteran had a Travel Board hearing before the undersigned. A transcript of that hearing is in the claims file. A subsequent typographical error created the impression that his hearing was in May 2008, or that he had a second hearing in May 2008.  The question of how many Board hearings the Veteran actually had was covered extensively in the Board's March 2016 decision, in which the Board found that the April 2003 hearing was his only hearing.

The Veteran's claim for service connection for a sinus disorder was previously before the Board in 2003, 2009, 2010, 2011, 2015, and 2016. In August 2010, the Board issued a decision denying his application to reopen his claim of service connection for a sinus disorder. The Veteran appealed the Board's August 2010 decision to the United States Court of Appeals for Veterans Claims (Court). The Veteran and VA (the parties) filed with the Court a Joint Motion for Remand (JMR), to vacate the Board's August 2010 decision, and remand the matter to the Board for further consideration. In May 2011, the Court issued an order approving that motion.

In an October 2011 decision, the Board reopened the claim for service connection for a sinus disorder. The Board remanded the question of service connection, on the merits, to the RO for additional action.

In April 2015, the Board denied service connection for a sinus disorder. The Veteran appealed that denial to the Court. The parties filed a Joint Motion for Partial Remand (JMPR), vacating the Board's denial of service connection for a sinus disorder, and remanding that matter to the Board for further consideration. In November 2015, the Court issued an order approving that motion.

Also in April 2015, the Board remanded to the RO, for additional action, the remaining fourteen issues then on appeal, specifically, claims for service connection for traumatic brain injury, dizziness, a jaw and/or cheek disorder, tinnitus, disorders of the cervical spine, thoracic spine, right elbow, right wrist, and left and right hips, and erectile dysfunction, and claims for increased disability ratings for right ankle disability, an appendectomy scar, and inguinal adenopathy. The Board directed the RO to issue a statement of the case (SOC) with respect to those issues. 

In May 2015, the RO issued an SOC with respect to the fourteen issues that the Board remanded. The RO informed the Veteran that he had 60 days to file a formal or substantive appeal to complete his appeal as to those issues. The Veteran subsequently informed VA that he had moved and had not received some of his mail. In September 2015, the Board remailed the SOC to the Veteran at the new address that he provided. The RO informed the Veteran that he had 60 days from the date of the September 2015 letter to file a formal or substantive appeal to complete his appeal as to those issues. The Veteran did not file a timely substantive appeal with respect to those issues. Thus, he has not completed an appeal as to those issues, and they are not before the Board on appeal.

In a March 2016 decision, the Board again denied service connection for a sinus disorder. The Veteran appealed that denial to the Court. The parties filed a JMR, vacating the Board's denial of service connection for a sinus disorder, and remanding that matter to the Board for further consideration. In January 2017, the Court issued an order approving that motion.

At this time the appeal again is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action on his part is required.




REMAND

The Veteran contends that he has a chronic sinus disorder that began during service, possibly as a result of nose injury during service. VA has established service connection for migraine headaches, so the claim regarding a sinus disorder involves a disorder other than migraine headaches.

The Veteran has reported that during his service he sustained nose injuries on two occasions: in April 1973, when he fell off of a bunk bed, and in October 1973, in a parachuting accident. His service medical records reflect that in April 1973 he received treatment for an issue involving his right maxilla. In October 1973 he sought treatment for right leg pain following injury on a parachute jump the previous week. When he was examined in April 1974 for separation from service, the examiner marked "normal" for the condition of his nose and sinuses.

After service, in VA treatment in November 1993, the Veteran was noted to have recurrent upper respiratory infections with chronic sinusitis. In October 1997, he sought service connection for multiple disorders including a sinus disorder. Private treatment notes from October 1998 reflect his report of sinus problems.

In the April 2003 Board hearing, the Veteran reported that in paratrooper duties during service he fell and sustained injury of his nose. He related that his nose became swollen but was not broken. He stated that he then began to have intermittent one-sided nasal congestion. He indicated that after service he continued to have recurrent sinus problems.

On June 2013, the Veteran had a VA examination of the sinuses, nose, throat, larynx, and pharynx. The examining physician reported having reviewed the claims file. The Veteran reported that in a parachute jumping accident during service he struck his nose and face against the ground. On examination, there was no evidence of sinusitis. The examiner noted that on CT scan in September 2008, the Veteran's sinuses appeared completely normal. Sinus series x-rays taken in the June 2013 examination also showed normal sinuses. The examiner stated that the Veteran did not have sinusitis at the time of the examination, although he had nasal septal deformity. The examiner expressed the opinion that it is less likely than not that sinusitis arose from an event in service. The examiner explained that did not think that the nasal septal deformity was due to the October 1973 parachute accident because the Veteran did not seek medical attention for nose or facial injury at that time.

In a statement that VA received in August 2015, the Veteran asserted that injury of his nose occurred in service, in 1973, when he fell and struck his face and nose. He expressed disagreement with the opinion of the VA physician who examined him in 2013.

In the JMR that the Court approved in January 2017, the parties found that the opinion in the June 2013 VA examination was not adequate, because the examiner considered the claim of injury from a parachute accident in October 1973 but did not consider the claim of injury from a fall off of a bunk bed in April 1973. The parties asserted the necessity for a new medical opinion that addresses whether the April 1973 injury, the October 1973 injury, or a combination of both injuries caused the Veteran's current nasal septal deformity. The parties also considered federal case law regarding opinions based on the absence of medical treatment, and concluded that it was necessary for such opinions to address whether a particular injury should have been documented in the service records, with consideration of the relative severity of the injury and the usual treatment for such an injury. The Board is remanding the case for a new medical opinion addressing the considerations raised in the JMR.

Accordingly, the case is REMANDED for the following action:

1. Obtain a new VA medical opinion regarding the likely etiology of the Veteran's current nasal septal deformity and any current sinus disorder. Provide the Veteran's claims file to the VA physician who examined the Veteran in June 2013, if he is available (the examination report reflects that it was F. D. C., M.D., an ENT specialist who was then a staff physician at the VA Medical Center in Lebanon, Pennsylvania); otherwise, to another VA clinician with comparable expertise.

Ask the reviewer to thoroughly review the claims file. Ask the reviewer to consider the following background: The Veteran is seeking service connection for a sinus disorder. He reports that during service he injured his nose when he fell off a bunk bed in April 1973 and again in a parachuting accident in October 1973. After separation from service he was found to have nasal septal deformity.

Ask the reviewer to provide opinions that respond to matters below. Ask the reviewer to include clear and thorough explanations of the rationale for those opinions.

A. Is it at least as likely as not (at least a 50 percent likelihood) that the Veteran's current nasal septal deformity and any current sinus disorder are causally related to or aggravated by injury in April 1973, injury in October 1973, or a combination of both?

B. If you (the reviewer) conclude, because the Veteran's service medical records do not reflect report of nose or facial injury in October 1973, that it is less likely than not he sustained a nose injury in October 1973, please explain that conclusion. In explaining the conclusion, please discuss the relative severity of injury that could cause or aggravate nasal septal deformity, the usual treatment for such injury, and, accordingly, the extent to which such injury should have been documented in the service records.

2. Thereafter, review the expanded record and reconsider the remanded claim. If that claim remains denied, send the Veteran and his representative a supplemental statement of the case and give them an opportunity to respond before returning the file to the Board for further appellate action.

The Board intimates no opinion as to the ultimate outcome of the remanded matter. The Veteran has the right to submit additional evidence and argument on that matter. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
HEATHER J. HARTER
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).


